Citation Nr: 1507536	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from November 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2010 rating decision issued by the Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.  In March 2014, the Board denied the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims.  In December 2014, the Court granted a joint motion for remand. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand found that the August 2010 VA examiner did not sufficiently explain her opinion that Appellant's claimed PTSD stressors were not sufficient to support an Axis I PTSD diagnosis.  Specifically, the parties noted that the examiner opined that Appellant's claimed stressor of seeing two Viet Cong bodies hanging from a tree was insufficient to be a valid stressor because "(the appellant's) view of this was likely limited and not prolonged."  The parties, however, note that the record contains no information as to whether appellant's view of the dead bodies was limited or not prolonged, and consequently the parties agree that the examiner's explanation was inadequate.

The parties to the remand further noted that the examiner found that the Veteran's claim of being at a base that was under a rocket attack was not a Criterion A traumatic event because appellant was not injured or killed, and because "he was not exposed to anyone who suffered any injuries."  The parties, however, found that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) discusses actual or threatened injuries, and because the examiner only discussed actual injuries it was unclear whether the medical opinion complied with the regulatory provision that a diagnosis conform to DSM-IV.  

The Board notes that the March 2014 Board decision the provisions of 38 C.F.R. § 4.125 have been amended to require that a diagnosis conform to DSM-5.  See 38 C.F.R. § 4.125 (2014).  The Board also observes, however, that in setting the effective date for the change in the regulation the Secretary of the Department of Veterans Affairs stated that, "The Secretary does not intend for the provisions of this  interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit."  (emphasis added)  79 Fed.Reg. 45093-94 (Aug, 4, 2014).  As this claim was pending before the Court when the new regulation became effective it is clear that DSM-5 does not apply to this case.

Accordingly, in light of the joint motion approved by the Court this case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a detailed description of all inservice stressor events which he believes are the cause of his posttraumatic stress disorder or any acquired psychiatric disorder that he links to service.  This includes identifying the dates and places of each event, providing information concerning the individuals involved, including names, ranks, units of assignment, and any other identifying details.  The Veteran should detail how long he saw enemy soldiers hanging from a tree, and as well as his approximate location vis-à-vis the location where rockets were landing on the base where he was stationed.  The Veteran must be advised that this information is necessary in order to obtain supporting evidence, and that he must be as specific as possible, because without such detailed information, an adequate search for verifying data may not be able to be conducted.

2.  The Veteran should then be afforded an additional VA psychiatric examination, to be conducted by a board of two VA psychiatrists who have not heretofore seen or examined him.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158 , 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable. 

Prior to the examination, the AOJ should specify for the examining psychiatrists any and all stressors which it has determined are established by the record.  If no stressor is established by the record the AOJ should so state.  The examination report should reflect a review of pertinent material in Virtual VA, VBMS, and the claims folder.  The psychiatric examiners should integrate the previous psychiatric findings and diagnoses with the current findings to obtain an accurate picture of the nature and etiology of any diagnosed psychiatric disorder.  The examiners must specifically opine as to whether any clinically-identified psychiatric disorder (including posttraumatic stress disorder) at least as likely as not had its origin during, or is in some way the result of, an incident or incidents of the Veteran's period of active military service.  The examiners must ensure that any diagnosis offered conforms to the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiners must specify in their report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed. 

3.  The AOJ should then review all reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4.  The AOJ should then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since March 2011.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



